President of the General Assembly,
Excellencies,
Ladies and gentlemen,
As the Assembly is a virtual event, I extend warm greetings to everyone at this difficult time amid the pandemic. We are united more than ever before in the spirit of solidarity.
I welcome and congratulate Ambassador Volkan Bozkir on his election as President of the General Assembly and wish him success. I also welcome Secretary- General Antonio Guterres and thank him for his work.
Mr. President,
The coronavirus changed everyone’s life, brought with it much pain and uncertainty, led to the loss of countless lives and put strong pressure on the health systems of all countries.
I agree with German Chancellor Angela Merkel that it is the greatest challenge since the Second World War.
The health crisis also led to an economic crisis that destroyed jobs and caused debt and challenges in making payments. No country was prepared for it. That is why I believe that the multilateral financial institutions should redesign their strategies to promote economic recovery that is more humane, supportive and substantial.
Excellencies,
Today’s world presents us with problems that cannot be addressed in isolation. That is why the deepening of multilateralism is an effective tool for responding to the needs we share, such as the quest for peace, the protection of human rights, the non-proliferation of nuclear weapons, protection of the environment, the fight against climate change, and international trade based on principles and rules. We therefore underscore the importance of the 2030 Agenda for Sustainable Development as a road map that should guide us towards a more equitable world for future generations.
Landlocked developing countries have special needs and particular challenges that must be addressed. In this regard, Paraguay stresses the importance of the effective implementation of the Vienna Programme of Action on this issue, in particular by transit countries.
In the spirit of integration that seeks to boost trade and achieve mutual benefits for economies and societies, Paraguay is committed to the early signing of the agreement between MERCOSUR and the European Union, as well as with the European Free Trade Association (EFTA).
Ladies and gentlemen,
I again endorse Paraguay’s commitment to protecting life, family and human rights, as set out in our Constitution.
Therefore, we strongly condemn terrorism and criminal groups that today use children and adolescents as human shields to protect themselves. They exploit and expose them to violence, indoctrinate them and train them in the use of weapons. Children, who should be in their homes, are used by criminals who resort to kidnapping, extortion and drug trafficking to support themselves. It leaves painful scars on our families. Paraguay is affected by it.
This leads me to underscore the duty to protect the inhabitants of my country from these criminal groups that seek to justify their illicit conduct with narratives camouflaged by ideology and supported by propaganda designed to distort the truth. Illegality is bold when covered up; it is very skilled in acquiring the attributes of good will and altruism, but Paraguay refuses to be deceived. We will not rest until the full weight of the law is brought to bear on them.
The doors of my country will remain open to international organizations offering to support us and verify our efforts.
Paraguay acts with transparency and remains committed to the law.
Mr. President,
Paraguay supports the reform of the Security Council to make it more inclusive and responsive to threats to international peace and security. We will also continue to contribute troops to peacekeeping operations, as we have done for decades.
Distinguished delegates,
The Venezuelan diaspora is the second largest in the world. More than 5 million Venezuelans have been forced to emigrate to our countries. I again express my solidarity with the Venezuelan people as they continue to suffer. Paraguay will continue to support the international condemnation of human rights violations in Venezuela.
Based on the principle of universality for which the Organization is known, we support Taiwan’s request to be included in the United Nations system.
We also welcome the historic establishment of diplomatic relations between the United Arab Emirates and Bahrain and Israel, under the auspices of the United States of America. We hope that these new ties will contribute to peace and prosperity in the Middle East.
Excellencies,
Only by working together to achieve our common purpose and build a modern international architecture and by rising to the occasion can we achieve the results that our people need and expect from us.
I leave you with the words of His Holiness Pope Francis: “When we emerge from this pandemic, we will no longer be able to do what we have been doing and how we have been doing it. No, everything will be different ... From the great trials of humanity, including the pandemic, we emerge either better or worse. We do not come out the same”.
May our meeting, which demonstrates solidarity, be constant and help us to come out better.